Citation Nr: 0409815	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-11 738	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to payment of educational benefits under Chapter 30, 
Title 38, United States Code for two courses taken through the 
University of Maryland from August 2001 to October 2001.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant entered onto active service as a member of the U.S. 
Air Force in February 1983.

This matter comes before the Board of Appellants' Appeals (Board) 
on appeal of a December 2002 decision by the Department of 
Appellants Affairs (VA) Regional Office (RO) in Buffalo, New York 
determining that the appellant was not entitled to VA Chapter 30 
educational benefits for two courses taken through the University 
of Maryland from August 2001 to October 2001.


FINDING OF FACT

The appellant's application for Chapter 30 education benefits (VA 
Form 22-1990) for two courses taken through the University of 
Maryland from August 2001 to October 2001 was received in November 
2002, and this is not in dispute.


CONCLUSION OF LAW

The requirements for a retroactive award of educational benefits 
under Chapter 30, Title 38, United States Code, for two courses 
taken by the appellant through the University of Maryland from 
August 2001 to October 2001, have not been met.  38 C.F.R. §§ 
21.1029(b); 21.7131(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to retroactive 
educational benefits under Chapter 30, Title 38, United States 
Code for two courses taken through the University of Maryland from 
August 2001 to October 2001.  Initially, the Board notes that on 
November 9, 2000, the Appellants Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, was enacted, which 
made several amendments to the law governing certain VA claims, to 
include re-defining VA's duty-to-assist and notification 
obligations.

However, it does not appear that these changes are applicable to 
claims such as the one decided herein.  In Barger v. Principi, 16 
Vet. App. 132 (2002), the United States Court of Appeals for 
Appellants Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute at 
issue in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by the VCAA).  As well, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 30).

In any event, the record reflects that the appellant was provided 
with notice of the December 2002 determination in his claim, and 
was provided with a statement of the case in March 2003 which 
provided adequate notification of the information and evidence 
necessary to substantiate his claim.  The Board notes that the 
appellant was not specifically advised of what evidence VA would 
obtain for him and of what evidence he was responsible for 
submitting, or that he should submit relevant evidence in his 
possession.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As will be 
discussed in further detail below, however, the instant case turns 
on the date the appellant's claim for VA education benefits was 
received, a matter that is not in dispute.  Since the appellant 
has been notified of the basis for the denial of his claim and of 
the law and regulations pertaining to the issue before the Board, 
and as the relevant evidence in this case is undisputed and it is 
the law which is dispositive in this matter, the Board finds that 
the appellant has not been prejudiced by any deficiency in the 
notice provided to him pursuant to 38 U.S.C.A. § 5103(a).  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Nor has the 
appellant been prejudiced by any failure to assist him in 
obtaining evidence in connection with the instant claim.  See 38 
U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance to a 
claimant if no reasonable possibility exists that such assistance 
would aid in substantiating the claim); DelaCruz v. Principi. 15 
Vet. App. 143, 149 (2001).

Review of the evidentiary record reveals that VA received, on 
November 29, 2002, a VA Form 22-1990, Application for VA Education 
Benefits, dated in August 2001 and indicating that the appellant 
intended to pursue two courses through the University of Maryland.  
Submitted with the above form was an AF Form 1227, Authority for 
Tuition Assistance- Education Services Program, also dated in 
August 2001.  The appellant indicated on the form that he intended 
to take two courses through the University of Maryland, one from 
August 20, 2001 to October 12, 2001, and other from August 21, 
2001 to October 11, 2001, for a total cost to him of $210.  The 
form was approved by an "Education Services Officer".

In December 2002, the RO determined that the appellant was 
eligible for educational benefits under Chapter 30, Title 38, 
United States Code, for a period of thirty-six months.  The RO, 
however, denied the appellant's claim for retroactive payment of 
educational expenses under Chapter 30 for the courses taken 
between August and October 2001, indicating that VA could not pay 
educational benefits for periods of education prior to one year 
from the date of receipt of his claim.  Specifically, the RO noted 
that the appellant had completed the two courses by October 2001, 
but that he first submitted his claim for VA educational benefits 
on November 29, 2002.

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier than 
one year prior to the date of the receipt of the application or 
enrollment certification, whichever is later.  Specifically, the 
date on which an award of educational assistance benefits 
commences is the latest of the following dates: (1) the date the 
educational institution certifies the enrollment; (2) the date one 
year before VA receives the appellant's claim; (3) the effective 
date of the approval of the course.  38 C.F.R. § 21.7131(a) 
(2003).

In several statements on file, the appellant argues that he was 
never told that he had to file his claim within one year of taking 
the two courses, and that he was prevented from timely filing his 
application for educational benefits by his mission requirements 
in service.

While sympathetic to the appellant's contentions, the Board is 
bound by the applicable law and regulations when determining 
claims for VA benefits.  38 U.S.C.A. § 7104(a) (West 2002).  These 
regulations provide, in this case, that said benefits are only 
available during the year prior to the receipt of appellant's 
application for benefits or the institution's certification of 
enrollment, whichever is later.  38 C.F.R. § 21.7131(a) (2003).  
Here, no enrollment certification was ever received by VA, but as 
the appellant's claim for educational benefits under Chapter 30 
was first received by the RO in November 2002, he could not be 
eligible for VA education benefits prior to November 29, 2001.  
The Board notes that while the appellant apparently dated his 
application for August 2001, it is the date that the application 
is filed which is relevant.  See 38 C.F.R. § 21.1029(b).

Consequently, the periods of enrollment from August 2001 to 
October 2001 are not subject to retroactive payment of benefits, 
as payments could not commence until at least November 29, 2001.  
The regulations provide no exceptions to the commencement date 
limitations that apply to this case.  Therefore, the Board finds 
that entitlement to educational benefits for the above period is 
precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of entitlement 
under the law).

The Board lastly notes in passing that the RO, in February 2003, 
determined that the appellant was not eligible for VA educational 
benefits under the Post-Vietnam Era Appellants' Education 
Assistance Program.  To the Board's knowledge the appellant has 
not initiated an appeal of the February 2003 determination.  In 
any event, the instant appeal is limited to the issue of whether 
the appellant is entitled to retroactive payment of educational 
benefits under Chapter 30.


ORDER

Entitlement to payment of educational benefits under Chapter 30, 
Title 38, United States Code for two courses taken through the 
University of Maryland from August 2001 to October 2001 is denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Appellants Law Judge, Board of Appellants' Appeals

Department of Appellants Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Appellants' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Appellants 
Claims (Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Appellants Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Appellants Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Appellants Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Appellants' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
appellants, service members, and dependents prepare their claims 
and present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Appellants' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



